Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 11/09/2022. Currently, claims 1-19 are pending in the application.

Election/Restrictions

Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.

  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No US 10563122 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 of this application recite elements and features of the semiconductor nanoparticle that are recited in claims 1-22 of U.S. Patent No. US 10563122 B2.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20160357039 A1, hereinafter as “Kim”) in view of Krauss et al (US 20110031452 A1).

Regarding claim 1, Figure 4 of Kim discloses a semiconductor nanoparticle (142, [0051]-[0052]) comprising: 
a core (AgInZnS)  comprising a semiconductor being adapted to emit photoluminescence upon being irradiated with light ([0041]); and 
a shell (InS) covering a surface of the core and having a bandgap energy larger than a bandgap energy of the core, the shell being in heterojunction with the core (heterojunction due to the difference is material), 
wherein the semiconductor contains M1, M2, and Z, wherein M1 is at least one element selected from the group consisting of Ag, Cu, and Au (Ag in this case), and comprises 
at least Ag, M2 is at least one element selected from the group consisting of Al, Ga, In, and Tl (In in this case), and comprises at least In, and Z is at least one element selected from the group consisting of S, Se, and Te (S in this case), and comprises at least S, 
wherein the shell comprises a semiconductor containing a Group 13 element and a Group 16 element (InS, Claim 12 of Kim).

 Kim does not teach wherein a photoluminescence lifetime of the semiconductor nanoparticles (142) is 200 ns or less.  

However, Krauss is a pertinent art which teaches a Nanoparticles having continuous photoluminescence. Krauss teaches that FIG. 8 shows a typical histogram of photon coincidence counts for the time delays between two consecutive photons emitted from a single Cd.sub.xZn.sub.1-xSe/ZnSe nanoparticle whose time trace of photoluminescence intensity is depicted in FIG. 5. This measurement of the optical emission provides a method for determining the continuous photoluminescence of the disclosed nanoparticles. This histogram of photon coincidence counts can be fitted very well by a single exponential function with a rise time constant of .about.4.2 ns, which corresponds to the radiative lifetime of a single Cd.sub.xZn.sub.1-xSe/ZnSe nanoparticle. FIG. 9 shows the histogram of photon coincidence counts measured for a prior art CdTe nanoparticle. The radiative lifetime was approximately 17.3 ns ([0093]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor nanoparticle with a photoluminescence lifetime of the semiconductor nanoparticle is 200 ns or less with routine experiment and optimization since photoluminescence lifetime is a result effective variable in order to have a continuous photoluminescence according to the teaching of Krauss ([0093]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 2, Figure 4 of Kim discloses that the semiconductor nanoparticle (142) according to claim 1, wherein the shell (InS) contains In as the Group 13 element ([0051]-[0052]).  



Regarding claim 3, Figure 4 of Kim discloses that the semiconductor nanoparticle according to claim 2, wherein the shell (InS) contains S as the Group 16 element ([0051]-[0052]).  

Regarding claim 6, Figure 4 of Kim discloses that the semiconductor nanoparticle according to claim 1, wherein the core (AgInZnS) contains Ag as M1, In as M2, and S as Z ([0051]).  

Regarding claim 7, Figure 4 of Kim discloses that the semiconductor nanoparticle according to claim 1, wherein the core (AgInZnS) further contains M3, wherein M3 is at least one element selected from the group consisting of Zn and Cd ([0051]).  

Regarding claim 9, Figure 4 of Kim discloses that the semiconductor nanoparticle according to claim 1, wherein the semiconductor nanoparticle has an average particle size of from 1 nm to 20 nm ([0049]).  

Regarding claim 10, Figure 4 of Kim discloses that the semiconductor nanoparticle according to claim 1, wherein the core has an average particle size of from 2 nm to 10 nm ([0053]).  

Regarding claim 11, Figure 4 of Kim discloses that the semiconductor nanoparticle according to claim 1, wherein a thickness of the shell is in a range of 0.1 nm to 20 nm ([0053]).  




Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20160357039 A1, hereinafter as “Kim”) in view of Krauss et al (US 20110031452 A1) as applied to claim 1 above, and further  in view of Newman (US 20150162468 A1).

Regarding claims 4-5, Figure 4 of Kim in view of Krauss does not teach that the semiconductor nanoparticle (142) according to claim 1, wherein the shell contains Ga as the Group 13 element, and wherein the semiconductor nanoparticle according to claim 4, wherein the shell contains S as the Group 16 element. 

However, Newman is a pertinent art which teaches a core-shell semiconductor nanoparticles for photovoltaic device. Newman further teaches that core-shell nanoparticles may formed with shell having CuS, InS or GaS in an absorber layer ([0035]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use GaS instead of InS in the shell of Kim in view of Krauss according to the teaching of Newman ([0035]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).



Claims 8 and 12- 14 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20160357039 A1, hereinafter as “Kim”) in view of Krauss et al (US 20110031452 A1) as applied to claim 1 above, and further  in view of JANG et al (US 20100159248 A1).

Regarding claim 8, Figure 4 of Kim in view of Krauss do not explicitly teach that the semiconductor nanoparticle according to claim 1, wherein a photoluminescence spectrum of the semiconductor nanoparticle has a peak with a full width at half maximum of 50 nm or less.  

However, JANG is a pertinent art which teaches semiconductor nanocrystals and methods for preparing the same. More specifically, the methods are related to the preparation of Group III-V semiconductor nanocrystals having controlled emission wavelength and improved color purity ([0003]). JANG further teaches that the nanocrystal can further includes a shell formed on the surface of the core wherein the shell comprises a semiconductor selected from the group consisting of a Group II-VI semiconductor, a Group III-V semiconductor, a Group IV-VI semiconductor, and the like and a combination comprising at least one of the foregoing semiconductors ([0038]). Figure 4-15 of JANG teach that by shortening the emission wavelength of the semiconductor nanocrystal such as from 567 nm to 531 nm at a full width at half maximum of 46 nm resulting in increased color purity ([0087]-[0091]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photoluminescence spectrum of the semiconductor nanoparticle has a peak with a full width at half maximum of 50 nm or less with routine experiment and optimization since these parameters are result effective variable for increasing color purity according to the teaching of JANG ([0087]-[0091]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 12, Figure 4 of Kim in view of Krauss do not explicitly teach that the semiconductor nanoparticle according to claim 1, wherein an excitation spectrum or an absorption spectrum of the semiconductor nanoparticles exhibits an exciton peak.

However, JANG is a pertinent art which teaches semiconductor nanocrystals and methods for preparing the same. More specifically, the methods are related to the preparation of Group III-V semiconductor nanocrystals having controlled emission wavelength and improved color purity ([0003]). JANG further teaches that the nanocrystal can further includes a shell formed on the surface of the core wherein the shell comprises a semiconductor selected from the group consisting of a Group II-VI semiconductor, a Group III-V semiconductor, a Group IV-VI semiconductor, and the like and a combination comprising at least one of the foregoing semiconductors ([0038]). Figure 4-15 of JANG teach that by shortening the emission wavelength of the semiconductor nanocrystal such as from 567 nm to 531 nm at a full width at half maximum of 46 nm resulting in increased color purity with peaks ([0057] and [0087]-[0091).



Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an excitation spectrum or an absorption spectrum of the semiconductor nanoparticles exhibiting an exciton peak with routine experiment and optimization since these parameters are result effective variable for increasing color purity according to the teaching of JANG ([0087]-[0091]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claims 13-14, Figure 4 of Kim in view of Krauss do not teach a light-emitting device comprising a light conversion member and a semiconductor light-emitting element, wherein the light conversion member contains a plurality of the semiconductor nanoparticle according to claim 1, wherein the semiconductor light-emitting element is a light-emitting diode chip.

However, JANG is a pertinent art which teaches semiconductor nanocrystals and methods for preparing the same. More specifically, the methods are related to the preparation of Group III-V semiconductor nanocrystals having controlled emission wavelength and improved color purity ([0003]). JANG further teaches that the nanocrystal can further includes a shell formed on the surface of the core wherein the shell comprises a semiconductor selected from the group consisting of a Group II-VI semiconductor, a Group III-V semiconductor, a Group IV-VI semiconductor, and the like and a combination comprising at least one of the foregoing semiconductors ([0038]). JANG, further, teaches that such semiconductor nanocrystals are used in a light-emitting device (display) comprising a light conversion member (filter, [0060]) and a semiconductor light-emitting element (diode, OLED, [0061]), wherein the light conversion member contains a plurality of the semiconductor nanoparticle ([0061]), wherein the semiconductor light-emitting element is a light-emitting diode chip (OLED, [0069]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a light-emitting device comprising a light conversion member and a semiconductor light-emitting element, wherein the light conversion member contains a plurality of the semiconductor nanoparticle according to claim 1, wherein the semiconductor light-emitting element is a light-emitting diode chip in order to manufacture a display device with high color purity according to the teaching of JANG ([0003]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813